REASONS FOR ALLOWANCE
Claims 1-21 are allowed.  
This application claims priority to provisional applications 62/591877, 62/587968 and 62/585212 with a priority date of 11/13/2017.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
The following is an examiner’s statement of reasons for allowance: None of the cited references teach or suggest the features recited in the Independent claims. The claims describe displaying comparison data tables between a first data file of a first version against a second data file for a second version. Both tables are stored and used to generate a comparison output structure resulting from comparison between the versions has output data that is organized on a cell by cell basis. The comparison output structure includes source formatting data that is separate from the comparison formatting data on a cell by cell basis which preserves the original formatting information of the source data. User input is used to encode display formatting for the comparison output structure resulting in the formatting elements of the structure to change between a hidden/displayed states for either the source data or the comparison formatting data. These features are further depicted in figs. 1-2 wherein in fig. 1 depicts hidden source formatting for several columns on a cell by cell basis which are then revealed in fig. 2.  By hiding/revealing the formatting tied to the source or comparison data the user is able to quickly see the areas of change between the comparison data while preserving the original source formatting. In the prior art the user would be required to modify the formatting to each cell from one state to the other which changes the formatting of the original source data or reimport the entire source table data 
The cited reference of Bodge (U.S. Pub 2007/0088733) teaches comparing data object definitions in a database by comparing multiple versions (see abstract). Nowhere does Bodge teach or suggest presentation of formatting tied directly to the comparison results that is toggled between hidden/display states while preserving the original source formatting data.
The art of Solo (NPL) suggests coloring the resulting grid to emphasize the difference of the comparison (see pgs. 1-2). Nowhere does Solo teach or suggest presentation of formatting tied directly to the comparison results that is toggled between hidden/display states while preserving the original source formatting data.
The cited reference of Simkhay (U.S. Pub 2007/0050700) discloses formatting such as gradient shading to spreadsheet tables having multiple cells via banding automatically based on changes to the cells (see paragraphs 19-27). Simkhay fails to teach or suggest presentation of formatting tied directly to the comparison results that is toggled between hidden/display states while preserving the original source formatting data.
Furthermore, the claimed feature would not have been obvious to a person of ordinary skill in the art at the time of the invention in view of the prior art of record. Because none of the cited references teach the features recited in the independent claims has described above. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled Comments on “Statements of Reasons for Allowance”.

CONCLUSION

References Cited
9.	The art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Massand (U.S. Pub 2010/0174678) discloses “System And Method For Comparing Digital Data In Spreadsheets Or Database Tables”
Massand (U.S. Pub 2010/0241943) discloses “System And Method For The Comparison Of Content Within Tables Separate From Form And Structure”
Simkhay et al. (U.S. Pub 2013/0339832) discloses “Customizable Spreadsheet Table Styles”
Rothschiller et al. (U.S. Pub 2012/0192051) discloses “Formatting Data By Example”
Vigesaa et al. (U.S. Pub 2006/0129913) discloses “System And Method For Formatting A Cell In Response TO Data Stored In A Separate Location”


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANGLESH M PATEL whose telephone number is (571)272-5937.  The examiner can normally be reached M-F from 10:00 am -7:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on 571-272-4124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/Manglesh M Patel/
Primary Examiner, Art Unit 2178
3/26/2021